UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1956



WILLIAM NICHOLAS BANKS, JR.,

                                              Plaintiff - Appellant,

          versus


VIRGINIA INTERNATIONAL TERMINALS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00138-RBS)


Submitted:   March 30, 2007                 Decided:   April 19, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Nicholas Banks, Jr., Appellant Pro Se. John Morgan Ryan,
VANDERVENTER & BLACK, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Nicholas Banks, Jr., seeks to appeal the district

court’s orders dismissing his complaint and imposing a prefiling

injunction. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            The district court’s final order was entered on the

docket on June 29, 2006.    The notice of appeal was filed on August

29, 2006.    Because Banks failed to file a timely notice of appeal

or obtain an extension or reopening of the appeal period, we

dismiss the appeal.      We deny Banks’ motion for appointment of

appellate counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           DISMISSED




                                - 2 -